ON MOTION
DYK, Circuit Judge.

ORDER

Theodore C. Lange moves for reconsideration of this court’s previous rejection of his petition for review as untimely.
On June 16, 2004, this court received Lange’s petition for review of an initial decision of the Merit Systems Protection Board that dismissed his appeal due to waiver of the only remaining issue on review. The Board’s initial decision became final on April 16, 2004. A petition for review must be received by the court within 60 days of the Board’s final decision or order. 5 U.S.C. § 7703(b)(1). To be timely filed, the petition must be received by this court on or before the date that the petition is due. Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991) (petition is filed when received by this court; court dismissed petition received nine days late). If Lange’s petition for review in this court was untimely filed, we must dismiss his petition for review. See Monzo v. Dep’t of Transp. Fed. Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984) (the period for petitioning for review is statutory, mandatory, and jurisdictional); Pinat, 931 F.2d at 1546 (deadline for filing petition for review may not be waived).
Here, Lange’s petition for review was received by the court on the 61st day after *632the Board’s decision became final. Thus, it must be dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is denied and this petition for review is dismissed as untimely.
(2) Each side shall bear its own costs.